                       UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF PENNSYLVANIA

 JOAN P. BRENTON                           :

                      Plaintiff            :       CIVIL ACTION NO. 3:17-89

           v.                              :          (JUDGE MANNION)

 F.M. KIRBY CENTER FOR THE                 :
 PERFORMING ARTS
                                           :
                      Defendant

                                       ORDER

         In accordance with the accompanying memorandum, IT IS HEREBY

ORDERED THAT:

                 (1) The Brenton’s motion for reconsideration, (Doc. 47), is

                   GRANTED;

                 (2) The Clerk of Court is directed to REOPEN THE CASE;

                 (3) Count I of the amended complaint, (Doc. 19), is

                   REINSTATED.

                                               s/ Malachy E. Mannion____
                                               MALACHY E. MANNION
                                               United States District Judge
DATE: February 26, 2020
17-18-02-Order
